ICJ_046_SouthWestAfrica_ETH_ZAF_1964-01-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA ». SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 20 JANUARY 1964

1964

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE DU 20 JANVIER 1964
Official citation:
South West Africa, Order of 20 January 1964,
I.C.J. Reports 1964, p. 3.

Mode de citation officiel:
Sud-Ouest africain, ordonnance du 20 janvier. 1964,

C. I. J. Recueil 1964, p. 3.

 

Sales number
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1964

20 janvier 1964

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE

Le Président de la Cour internationale de Justice, .

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

vu l'ordonnance du 18 septembre 1963 reportant au 10 janvier
1964 la date d'expiration du délai fixé pour le dépôt du contre-
mémoire du Gouvernement de l'Afrique du Sud et réservant la
suite de la procédure;

Considérant que le contre-mémoire du Gouvernement de l'Afrique
du Sud a été déposé dans le délai ainsi prorogé;
Après s’être renseigné auprès des Parties,

fixe comme suit la date d’expiration des délais pour la suite de
la procédure:

pour le dépôt de la réplique du Gouvernement de l'Éthiopie et du
Gouvernement du Libéria, le 20 juin 1964;

pour le dépôt de la duplique du Gouvernement de l’Afrique du
Sud, le 20 novembre 1964.

1964
Le 20 janvie
Rôle généra
nos 46 & 4;
SUD-OUEST AFRICAIN (ORDONNANCE 20 I 64) 4

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt janvier mil neuf cent soixante-
quatre, en quatre exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de l’Éthiopie, au Gouvernement du Libéria et au
Gouvernement de l’Afrique du Sud.

Le Président,
(Signé) B. WINIARSKI.

Le Greffer adjoint,
(Signé) S. AQUARONE.
